Case 1:20-cv-00281-LEK-KJM Document 27 Filed 06/02/21 Page 1 of 2       PageID #: 208




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  RONNIE KAHAPEA,               )             CV 20-00281 LEK-KJM
                                )
            Petitioner,         )
                                )
       vs.                      )
                                )
  HAWAII STATE FEDERAL          )
  CREDIT UNION; BANK OF         )
  AMERICA; DAVE SMITH           )
  MOTORS ,                      )
                                )
            Respondents.        )
  _____________________________ )

                  ORDER ADOPTING MAGISTRATE JUDGE’S
                    FINDINGS AND RECOMMENDATION

        Findings and Recommendation having been filed and served on all parties

  on May 07, 2021, and no objections having been filed by any party,

        IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

  United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the "Findings and

  Recommendation to Dismiss for Failure to Prosecute Plaintiff’s Motion to Confirm

  Arbitration Award as to Defendants Hawaii State Federal Credit Union and Dave

  Smith Motors", ECF No. 26, are adopted as the opinion and order of this Court.

        IT IS SO ORDERED.
Case 1:20-cv-00281-LEK-KJM Document 27 Filed 06/02/21 Page 2 of 2      PageID #: 209




       DATED AT HONOLULU, HAWAII, June 2, 2021.



                                                  /s/ Leslie E. Kobayashi
                                                  Leslie E. Kobayashi
                                                  United States District Judge




  RONNIE KAHAPEA VS. HAWAII STATE FEDERAL CREDIT UNION, ET
  AL; CV 20-00281 LEK-KJM; ORDER ADOPTING MAGISTRATE
  JUDGE’S FINDINGS AND RECOMMENDATION
